DETAILED ACTION
Examiner Note
The instant Office Action (OA) is provided by a different Examiner than the previous OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4.30.2021.

Information Disclosure Statement
The information disclosure statement filed 12.07.2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  See annotated IDS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items listed below must be shown or the feature(s) 
In claim 1, “at least some of the multitude of the component terminal pads are connected to a respective one of the first contact portions” (it appears all of said pads are connected, not, at least some) and “the respective second contact portion (which?) of the contact elements connected to the component terminal pads (what’s connected to the pads? The contact elements and/or said second contact portion?) is connected to a respective one of a multitude of package terminal pads”.
In claim 7, “the depth of the cavity is larger (not shown) than or equal to the component thickness”.
In claim 8,  the claimed thicknesses relationship.
In claim 9, “the reduced thickness of the second plastic film substrate is as large (not shown) as the thickness of the first plastic film substrate”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “plastic film” package/substrate is not a term of the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a connecting portion” in claim 1, “means of a via” in claims 3 and 5,  and, “the means for…” of claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “plastic film” package/substrate is new matter because (i) said terms are not used in the disclosure, (ii) “having a material of Pi, PET, PEN” of the disclosure are species elements of a broader claimed genus term (“plastic”) for which the applicant has no support, and, (iii) while the applicant alleges that the term “Folie” of the foreign priority document translates to “plastic film”, supporting evidence (MPEP 2145; e.g., affidavits, definitions and/or certified translations) which unambiguously demonstrates possession have not been submitted.
None of the dependent claims addresses this deficiency and are rejected with claim 1.

Claims 1, 3-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Note: Examiner comments/suggestions, if any, are in parentheses, and, multiple indefinite terms within the same claim are listed in order of appearance.
Regarding claim 1, “each (electrical?) contact element”, “a (each electrical?) contact element”, “the (electronic) component”, “the (multitude of electrical?) contact elements”, “the (which? a?) respective second contact portion of the (multitude of electrical?) contact elements connected to the (multitude of?) component terminal pads”, and, “this (which?) cavity” all lack proper antecedent basis.
Moreover, “the respective second contact portion of the contact elements connected to the component terminal pads is connected to a respective one of a multitude of package terminal pads” is grammatically confusing and indefinite; is “the respective second contact portion” connected to both “the component terminal pads” and “a respective one of a multitude of package terminal pads”? The claimed arrangement is unclear and indefinite.
None of the dependent claims, many of which recite the same terms, address these deficiencies and are rejected with claim 1.
Regarding claim 3, “the package terminal pads”,  “the plastic film substrate”, and, “the outside (of the plastic film package?)” all lack proper antecedent basis. In addition, “may be contacted” is indefinite as it is unclear if said contact is explicitly required or not. Claim 4 does not address these deficiencies.
Regarding claim 4, “the (which?) arrangement”, “one of the (which?) connected first contact portions”, “a contact element”, “the respective (which?) first and second contact portions of this (which?) contact element”, “the respective (which?) second contact portion of the (which?) contact element”, “the second contact portion”, “the package terminal pads”, and, “this galvanic connection” all lack proper antecedent basis.
Regarding claim 5, “the package terminal pads” and “the outside (of the plastic film package?)” lack proper antecedent basis. In addition, “may be contacted” is indefinite as it is unclear if said contact is explicitly required or not. Claim 6 does not address these deficiencies.
Regarding claim 6, “the (which?) arrangement”, “a contact element”,  “the respective (which?) first and second contact portions of this (which?) contact element”, “the respective (which?) second contact portion of the (which?) contact element”, “the second contact portion”, “the package terminal pads”, and, “this galvanic connection” all lack proper antecedent basis.
Regarding claims 7-9, “according to claim 2” is indefinite since claim 2 is cancelled.
Regarding claim 7, “the component terminal pads” lacks proper antecedent basis.
Regarding claims 8, 16 and 18, “the component” lacks proper antecedent basis.
Regarding claim 17, “the means for…” and “the component” lack proper antecedent basis.
Regarding claim 19, “the (overall?) thickness” lacks proper antecedent basis.

Response to Arguments
Applicant's arguments filed 12.7.2021 have been fully considered but they are not persuasive.
The applicant alleges that “Folie” provide support for the terms “plastic film” package/substrate. The examiner disagrees; see rejection above for details.
The applicant alleges that the terms “cavity” and “reduced thickness” imply a subtractive process as disclosed in the instant application and not an additive process as in Sunohara. This is not persuasive because the instant claims are not drawn to a method and how said “cavity” and “reduced thickness” are made is not germane to the pending claims.
The Examiner does not apply Sunohara in a prior art rejection because Sunohara fails to disclose, at least, the electronic component (second lowermost 20) between the first (lowermost 24) and second (second lowermost 24) films in Fig. 3O.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894